DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks/arguments filed on 12/24/2020.
Claims 1-20 are pending.
Claims 1 and 5 are independent. 


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a power converting apparatus comprising: wherein when the second voltage is larger than the first voltage and is lower than or equal to twice the first voltage, a width of a second drive pulse to turn on the first upper-arm switching element is larger than a width of a first drive pulse to turn on the first lower-arm switching element along with other features of claim 1 (claim 1); wherein when the second voltage is larger than the first voltage and is lower than or equal to twice the first voltage, a width of a second drive pulse to turn on the second upper-arm switching element or the third upper-arm switching element is larger than a width of a first drive pulse to turn on the first lower-arm switching element, a width of a second drive pulse to turn on the third upper-arm switching element or the first upper-arm switching element is larger than a width of a first drive pulse to turn on the second lower-arm switching element, and a width of a second drive pulse to turn on the first upper-arm switching element or the second upper-arm switching element is larger than a width of a first drive pulse to turn on the third lower-arm switching element along with other features of claim 5 (claim 5).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846